709 S.E.2d 927 (2011)
STATE
v.
Carsee HUNT.
No. 151P11-1.
Supreme Court of North Carolina.
June 15, 2011.
Carsee Hunt, for Hunt, Carsee.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Edward W. Grannis, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 15th of April 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 15th of June 2011."